El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
José Agustín Díaz entabló una demanda en la Corte de Distrito de San Juan, P. B. contra Antonio B. Barceló, en cobro de dinero. El demandado exeepcionó la demanda y solicitó el traslado del pleito a la corte de distrito de su domicilio, Humacao, P. B. Se decretó el traslado y el de-mandado archivó su contestación pidiendo señalamiento de día ])ara la vista. En este estado el asunto, el demandante pidió permiso para archivar una demanda enmendada. Ac-cedió la corte, concediendo, el 28 de enero de 1919, diez días al demandado para enmendar su contestación. El 8 de fe-brero siguiente el demandante pidió al Secretario de la Corto de Distrito de Humacao que anotara la rebeldía del deman-dado y registrara una sentencia en contra suya. A todo *147accedió el Secretario quedando registrada el mismo día una sentencia por virtud de la cual se condenaba al demandado a pagar al demandante la suma de $15,000 dólares. El pro-pio día oelio de febrero se recibió por correo en la Secretaría de la Corte de Distrito de Iíumacao, P. R,., una excepción pre-via del demandado a la demanda enmendada, que, según el so-bre que la contenía había sido depositada en San Juan, P. ■ R., el 7 de febrero, y, según constaba en ella misma, había sido notificada al abogado del demandante el día 6.
Enterado el' demandado de la sentencia dictada en contra suya, acudió a la corte en solicitud de que ésta abriera la rebeldía anotada y anulara lá sentencia dictada por el se-cretario. Así lo hizo la corte después de haber oido a am-bas partes y.pesado la evidencia introducida por ellas, ha-biendo en consideración todas las circunstancias concurren-tes y haciendo uso de las facultades que le confería el ar-tículo 140 del Código de Enjuiciamiento Civil. T contra ésa resolución de la corte apeló el demandante para ante este tribunal.
Ambas partes presentaron extensos alegatos e informa-ron por medio de sus abogados ampliamente en el acto de la vista de la moción, suscitando muchas cuestiones y ci-tando copiosa jurisprudencia.
No creemos necesario considerar todas las cuestiones sus-citadas en detalle. Se trata de un caso en que la corte cla-ramente tenía poder discrecional para actuar en la forma' en que lo hizo, y no habiéndose demostrado, a nuestro jui-cio, que abusara de ese poder, no cabe revocar su decisión.
Debe declararse sin lugar el recurso y confirmarse -la resolución apelada.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.